DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Arguments
Applicant's arguments filed 3/10/2021 pages 11-15 pertaining to claims 52, 62-64, 67-69, 71-78, 80 and 83-116  in particular, have been fully considered but they are not persuasive.
On page 11, Applicant contends Drawing objection. Examiner's disagrees with Applicant’s position. Please note, the Office no longer considers drawings as formal or informal. Drawings are either acceptable or unacceptable. In this instance, Examiner has reviewed the drawings for disclosure of the claimed invention and for proper use of reference numerals and found that the claimed features including, but not limited to 'the connector(s)' are either missing or mislabeled and creates confusion/inconsistencies as to the metes and bounds of the claim. Pursuant to advancing timely compact prosecution, the claims were examined as best understood. Please note however, that the Drawing corrections should be made promptly before allowance of the application in order 
On page 15 Applicant contends that:

    PNG
    media_image1.png
    53
    721
    media_image1.png
    Greyscale

Examiner disagrees, while Applicant asserts portion 412 “couples,” it should also be noted that portion 412, also connects. 

    PNG
    media_image2.png
    65
    736
    media_image2.png
    Greyscale

Examiner disagrees, Rothkopf discloses each limitation as claimed. Applicant is encouraged to point out the structural differences between examiner’s cited connector, taught by Rothkopf and applicant’s claimed connector. Otherwise, Rothkopf is still found to read upon the claims as currently presented.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the connectors: electrical/mechanical, must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that a n international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of a n application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 52, 62-64, 67-69, 71-78, 80 and 83-116 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Rothkopf 2012/0194448.
Rothkopf discloses a system (Figs 1-12) comprising: a computing device (402 and/or including any of the tablet devices as mentioned by Rothkopf) implicitly comprising: a system-on-chip (par 0055) comprising: multiple processor cores: and wireless communication circuitry, memory coupled to the SoC, a display coupled to the SoC, an antenna, a battery, an enclosure (housing exterior body of 418, Fig 4a) inherently carrying the SoC, the memory, the display, the antenna, and the battery, the enclosure comprising a first edge (left side edge of 402, Fig la), a second edge (edge where 406 locates), a third edge (right side edge of 402), and a fourth edge (bottom side edge or opposite said second edge), wherein the second edge is longer than the first edge, the second edge is longer than the third edge, the fourth edge is longer than the first edge, and the fourth edge is longer than the third edge, the first edge, the second edge, the third edge (see Figs 4a and/or 3a), and the fourth edge define a front of the enclosure and a back of the enclosure (fourth edge is defined from the structural formation of back and front portions of 402, Fig 4a), and a first connector arranged on the second edge of the enclosure (first connector 414, Fig 4a); and a cover (404 and/or including 204, 304,106, 502, Figs la, 2a, 3a, 4a, 5), the cover comprising; a first portion (420, Figs 4b, 5) comprising a keyboard and a trackpad (as depicted Fig 5), a second portion (segment of 408 that connects directly to 406, see Fig 4a): comprising a second connector (412, Fig 4a) arranged to cooperate with the first connector to couple the keyboard and the trackpad to the computing device (see Fig 4a), a first hinge between the first portion to the second portion (first hinge 406, Fig 4a), the first portion to pivot by way of the first hinge to conceal at least part of the display in a closed configuration (as depicted Fig 4a) and to expose at least part of the display, the keyboard, and the trackpad in a laptop mode (as depicted Fig 4b, 5), a third portion (the next two segments after said second portion, away from connector - not labeled in Fig 4a, 4b), a second hinge between the second portion and the third portion (second hinge that allows bending/pivoting between second and third portions - not labeled in Fig 4b), the third portion to pivot by way of the second hinge to conceal at least part of a surface of the back of the enclosure (where third portion forms quasi triangle at back of enclosure, as depicted Fig 4b), a fourth portion (very last segment of 408, furthest from connector - not labeled Fig 4a), and a third hinge between the third portion and the fourth portion (third hinge that allows bending/pivoting between third and fourth portions - not labeled in Fig 4b), the fourth portion to pivot by wav of the third hinge to support the enclosure in the laptop mode (fourth portion supports enclosure in laptop mode by pivoting beneath third portion to support enclosure in laptop mode, as depicted Figs 4b, 5).
Regarding claim 62, Rothkopf discloses system of claim 52, wherein the cover comprises polyurethane (par 0037).
Regarding claim 63, Rothkopf discloses system of claim 52, wherein the enclosure comprises metal (par 0043).
Regarding claim 64, Rothkopf discloses system of claim 52, the keyboard a QWERTY keyboard (502 and/or including 504, Fig 5).
Regarding claim 67, Rothkopf discloses system of claim 52, wherein the cover comprises a magnet (par 0033).
Regarding claim 68, Rothkopf discloses a system (Figs 1-12) comprising: a computing device (402 and/or including any of the tablet devices as mentioned by Rothkopf) implicitly comprising: multiple processor cores (par 0055): and wireless communication circuitry, memory, a display, an antenna, a battery, an enclosure (housing exterior body of 418) inherently carrying, the memory, the display, the antenna, and the battery, the enclosure comprising a first edge (left side edge of 402, Fig 1a), a second edge (edge where 406 locates), a third edge (right side edge of 402), and a fourth edge (bottom side edge or opposite said second edge), wherein the second edge is longer than the first edge, the second edge is longer than the third edge, the fourth edge is longer than the first edge, and the fourth edge is longer than the third edge, the first edge, the second edge, the third edge (see Figs 4a and/or 3a, 5), and the fourth edge defining a front of the enclosure and a back of the enclosure (fourth edge is defined by the structural formation of back and front portions of 402, Fig 4a), and a first connector arranged on the second edge of the enclosure (first connector 414, Fig 4a); and a cover (404 and/or including 204, 304,102, 502, Figs 1a, 2a, 3a, 4a, 5), the cover comprising; a first portion (420, Figs 4b, 5) comprising a keyboard and a trackpad (as depicted Fig 5), a second portion (segment of 408 that connects directly to 406, see Fig 4a): comprising a second connector (412, Fig 4a) arranged to cooperate with the first connector to couple the keyboard and the trackpad to the computing device (see Fig 4a), a first hinge (first hinge 406, Fig 4a), the first portion to pivot by way of the first hinge to conceal at least part of the display in a closed configuration (as depicted Fig 4a) and to expose at least part of the display, the keyboard, and the trackpad in a laptop mode(as depicted Fig 4b, 5), a third portion (the next two segments after said second portion, away from connector - not labeled in Fig 4a, 4b), a second hinge between the second portion and the third portion (second hinge that allows bending/pivoting between second and third portions - not labeled in Fig 4b), the third portion to pivot by way of the second hinge to conceal at least part of a surface of the back of the enclosure (where third portion forms quasi triangle at back of enclosure, as depicted Fig 4b), a fourth portion (very last segment of 408, furthest from connector - not labeled Fig 4a), and a third hinge between the third portion and the fourth portion (third hinge that allows bending/pivoting between third and fourth portions - not labeled in Fig 4b), the fourth portion to pivot by wav of the third hinge to support the enclosure in the laptop mode (fourth portion supports enclosure in laptop mode by pivoting beneath third portion to support enclosure in laptop mode, as depicted Figs 4b, 5).
Regarding claim 69, Rothkopf discloses system of claim 68, the first antenna comprising a wireless wide area network (WWAN) antenna (par 0042), the computing device comprising a second antenna, the second antenna a wireless local area network (WLAN) antenna (RF antenna 318).
Regarding claim 71, Rothkopf discloses system of claim 68, the cover comprising polyurethane (par 0037).
Regarding claim 72, Rothkopf discloses system of claim 68, the enclosure comprising metal (par 0043).
Regarding claim 73, Rothkopf discloses system of claim 68, the keyboard a QWERT keyboard (502 and/or including 504, Fig 5).
Regarding claim 76, Rothkopf discloses system of claim 68, wherein the cover comprises a magnet (par 0033).
Regarding claim 77, Rothkopf discloses an apparatus (Figs 1-12) comprising: a first portion (420, Figs 4b, 5) comprising a keyboard and a trackpad (as depicted Fig 5): a second portion comprising at least one connector (segment of 408 that connects directly to 406 with one connector 412, see Fig 4a), arranged to couple the apparatus to a computing device (402 and/or including any of the tablet devices as mentioned by Rothkopf) comprising an enclosure, a display at a front of the enclosure, opposite a back of the enclosure (see Figs 1a-5), a first hinge between the first portion and the second portion (first hinge 406, Fig 4a): a third portion (the next two segments after said second portion, away from connector - not labeled in Fig 4a, 4b): a second hinge between the second portion and the third portion (second hinge that allows bending/pivoting between second and third portions - not labeled in Fig 4b): a fourth portion (very last segment of 408, furthest from connector - not labeled Fig 4a): a third hinge between the third portion and the fourth portion (third hinge that allows bending/pivoting between third and fourth portions - not labeled in Fig 4b): and the first portion to pivot by way of the first hinge to conceal at least part of the display in a closed configuration (see Fig 4a) and to expose at least part of the display, the keyboard, and the trackpad in a laptop mode (see Fig 4b, 5), the third portion to pivot by way of the second hinge to conceal at least part of a surface of the back of the enclosure (where third portion forms quasi triangle at back of enclosure, as depicted Fig 4b), and the fourth portion to pivot by way of the third hinge to support the enclosure in the laptop mode (fourth portion supports enclosure in laptop mode by pivoting beneath third portion to support enclosure in laptop mode, as depicted Figs 4b, 5).
Regarding claim 78, Roth Kopf discloses the apparatus of claim 77, the first portion comprising polyurethane (at least one portion of 404 comprise polyurethane, see par 0037).
Regarding claim 80, Rothkopf discloses apparatus of claim 77, the keyboard a QWERTY keyboard (502/504, Fig 5).
Regarding claim 83, Rothkopf discloses the apparatus of claim 77, comprising a magnet (par 0033).
Regarding claim 84, Rothkopf discloses the apparatus of claim 77, the first portion to pivot by way of the first hinge, to be proximate with the third portion or to be proximate with the third portion and the fourth portion, to expose the display in a tablet configuration (see Fig 4b).
Regarding claim 85, Rothkopf discloses the apparatus of claim 77, the at least one connector comprising one or more mechanical connectors (see Fig 4a).
Regarding claim 86, Rothkopf discloses the apparatus of claim 77, the at least one connector comprising one or more electrical connectors ('electrically connected' par 0032).
Regarding claim 87, Rothkopf discloses the apparatus of claim 77, the at least one connector comprising a first mechanical connector and a first electrical connector (par 0033).
Regarding claim 88, Rothkopf discloses the apparatus of claim 87, the at least one connector comprising a second mechanical connector (412/414, Fig 4a).
Regarding claim 89, Rothkopf discloses the apparatus of claim 87, the at least one connector comprising a second electrical connector (par 0032-0034).
Regarding claim 90, Rothkopf discloses the apparatus of claim 87, the at least one connector comprising a second mechanical connector and a second electrical connector (par 0032-0034; 412/414 Fig 4a).
Regarding claim 91, Rothkopf discloses the system of claim 52, the antenna a first antenna, the first antenna comprising a wireless wide area network antenna, the computing device comprising a second antenna, the second antenna a wireless local area network antenna (par 0042).
Regarding claim 92, Rothkopf discloses the system of claim 52, wherein the first connector comprises at least one mechanical connector and the second connector comprises at least one mechanical connector (412/414 Fig 4a).
Regarding claim 93, Rothkopf discloses the system of claim 52, wherein the first connector comprises at least one electrical connector and the second connector comprises at least one electrical connector (par 0032, 0033).
Regarding claim 94, Rothkopf discloses the system of claim 52, wherein the first connector comprises at least one mechanical connector and at least one electrical connector and the second connector comprises at least one mechanical connector and at least one electrical connector (par 0032-0034; 412/414 Fig 4a).
Regarding claim 95, Rothkopf discloses the system of claim 52, comprising a magnet (par 0033).
Regarding claim 96, Rothkopf discloses the system of claim 95, wherein the computing device comprises the magnet (par 0033).
Regarding claim 97, Rothkopf discloses the system of claim 95, the magnet a first magnet, the cover comprising the first magnet, and the computing device comprising a second magnet (412, 414, Fig 4a).
Regarding claim 98, Rothkopf discloses the system of claim 52, the first portion to pivot by way of the first hinge, to be proximate with the third portion or to be proximate with the third portion and the fourth portion, to expose the display in a tablet configuration (see Fig 4b, 5).
Regarding claim 99-100 and 101-104, Rothkopf discloses the system of claims 52 and 68, respectively, inherently comprising the multiple processor cores reduced instruction set computer processor cores; the computing device comprising at least one speaker and a second wireless communication circuitry further comprising a long-term evolution cellular modem; the wireless communication circuitry comprising a Wi-Fi transceiver and a long-term evolution cellular modem and arranged to operate in compliance with at least one of the Institute of Electrical and Electronics Engineers standards 802.11a, 802.11b, 802. 11g, or 802.1 In (see Figs 1-12 and at least par 0054-0060).
Regarding claim 105, Rothkopf discloses the system of claim 68, wherein the first connector comprises at least one mechanical connector and the second connector comprises at least one mechanical connector (412, 414, Fig 4a).
Regarding claim 106, Rothkopf discloses the system of claim 68, wherein the first connector comprises at least one electrical connector and the second connector comprises at least one electrical connector (par 0032, 0033).
Regarding claim 107, Rothkopf discloses the system of claim 68, wherein the first connector comprises at least one mechanical connector and at least one electrical connector and the second connector comprises at least one mechanical connector and at least one electrical connector (par 0032-0034; 412/414 Fig 4a).
Regarding claim 108, Rothkopf discloses the system of claim 68, comprising a magnet (par 0033).
Regarding claim 109, Rothkopf discloses the system of claim 108, wherein the computing device comprises the magnet (414, Fig 4a).
Regarding claim 110, Rothkopf discloses the system of claim 108, the magnet a first magnet, the cover comprising the first magnet, and the computing device comprising a second magnet (412, 414, Fig 4a).
Regarding claim 111, Rothkopf discloses the system of claim 68, the first portion to pivot by way of the first hinge, to be proximate with the third portion or to be proximate with the third portion and the fourth portion, to expose the display in a tablet configuration (see Fig 4b, 5).
Regarding claim 112-116, Rothkopf discloses the system of claim 68, implicitly comprising the multiple processor cores reduced instruction set computer processor cores; the computing device comprising at least one speaker and a camera, a universal serial bus port, and audio interface, and at least one sensor and further comprising an accelerometer, a global positioning sensor, a light sensor, or a proximity sensor; the memory comprising non-volatile solid state circuitry (see Figs 1-12 and at least par 0054-0060).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852. The examiner can normally be reached on 9-Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RASHEN E MORRISON/				/Anthony Q Edwards/Examiner, Art Unit 2841                                    Primary Examiner, Art Unit 2841                                                                                                                        May 26, 2021